—Appeal from a judgment of the County Court of Rensselaer County (Dwyer, Jr., J.), rendered November 2, 1992, convicting defendant upon his plea of guilty of the crimes of murder in the second degree and criminal possession of a weapon in the fourth degree.
Initially, we find no support in the record for defendant’s claim that his plea was not voluntary because he was HIV-positive at the time he entered his guilty plea and did so to avoid stigmatizing his son. A review of the plea minutes reveals that the plea was knowingly, intelligently and voluntarily made. Defendant also contends that, given that he is suffering from a terminal illness, his sentence of 20 years to life on the murder conviction is harsh and excessive. Given the nature of the crime involved and the fact that the sentence is within the statutory parameters, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.